Citation Nr: 0915306	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  03-08 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent 
for lumbar canal stenosis, status-post decompressive 
laminectomies and bilateral foraminotomies at the L4-5.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied, in pertinent part, the 
Veteran's claims for service connection for lumbar canal 
stenosis, status-post decompressive laminectomies and 
bilateral foraminotomies at the L4-5 (low back disability) 
and for bilateral hearing loss.  This decision was issued to 
the Veteran and his service representative in February 1998.  
In February 1999, an RO hearing was held on the Veteran's 
claims.

In June 2000, the Board granted the Veteran's claims for 
service connection for a low back disability and for 
bilateral hearing loss.  In an October 2000 rating decision, 
the RO assigned a 20 percent rating for the Veteran's 
service-connected low back disability and a zero percent 
rating for the service-connected bilateral hearing loss.  
Later in October 2000, the Veteran disagreed with these 
ratings.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In an April 2003 statement of the case, the RO assigned a 
40 percent rating for the Veteran's service-connected low 
back disability and denied the Veteran's claim for an initial 
compensable rating for bilateral hearing loss.  The Veteran 
was notified of this decision in May 2003.  Later in May 
2003, the Veteran perfected a timely appeal on his claims for 
an initial rating greater than 40 percent for a low back 
disability and an initial compensable rating for bilateral 
hearing loss.  He also requested a Travel Board hearing.

In a November 2004 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  Because the 
Veteran did not timely disagree with this decision, it became 
final.    

In a written statement on a VA Form 9 received at the RO in 
May 2006, the Veteran's service representative notified VA 
that the Veteran did not want a Travel Board hearing.  
Accordingly, the Veteran's May 2003 Travel Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704.

In a November 2006 rating decision, the RO essentially 
determined that new and material evidence had been received 
to reopen a claim for service connection for PTSD and granted 
this claim on the merits, assigning a 30 percent rating for 
PTSD effective June 9, 2006.  The RO also proposed to find 
the Veteran incompetent for purposes of VA compensation and 
denied the Veteran's claim for service connection for 
depressive disorder.  The Veteran was notified of the 
proposed incompetency determination by letter from the RO 
dated in November 2006.  The November 2006 rating decision 
was issued to the Veteran and his service representative in 
February 2007.

In March 2007, the Veteran disagreed with the 30 percent 
rating assigned for PTSD.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  In a June 2007 Informal Hearing Presentation (IHP), 
the Veteran's service representative provided argument in 
support of the Veteran's claim for an initial rating in 
excess of 30 percent for PTSD.  The Board reasonably 
interprets the June 2007 IHP as a timely filed substantive 
appeal on the issue of entitlement to an initial rating 
greater than 30 percent for PTSD.

In July 2007, a Board Deputy Vice Chairman granted the 
Veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In August 2007, the Board denied the claims listed on the 
title page of this REMAND.  The Veteran timely appealed the 
Board's August 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court) and, in September 2008, 
the Court vacated and remanded the August 2007 Board 
decision.

The Board observes that, in its August 2007 decision, it 
referred issues of whether a fiduciary should be appointed 
for purposes of the Veteran's VA compensation and entitlement 
to a total disability rating based on individual 
unemployability (TDIU) to the RO for appropriate action.  To 
date, however, the RO has not taken action on either of these 
issues.  Accordingly, the issues of whether a fiduciary 
should be appointed for purposes of the Veteran's VA 
compensation and entitlement to a TDIU are referred back to 
the RO again for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In a September 2008 Joint Motion for Remand (Joint Motion), 
both VA's Office of General Counsel and the Veteran's 
representative contended that his service-connected low back 
disability, bilateral hearing loss, and PTSD are more 
disabling than currently evaluated.  As noted in the 
Introduction, in September 2008, the Court vacated and 
remanded the Board's August 2007 decision in light of the 
Joint Motion.

With respect to the Veteran's service-connected low back 
disability, both parties contended in the Joint Motion that 
the Veteran was entitled to consideration of whether a 
separate compensable rating should be assigned for associated 
radiculopathy of the right lower extremity under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5235-5243, Note (1).  See 
38 C.F.R. § 4.71a, DC's 5235-5243, Note (1) (2008).  

With respect to the Veteran's service-connected bilateral 
hearing loss, both parties contended in the Joint Motion that 
none of the Veteran's audiology examination results discussed 
whether this disability had resulted in any functional loss.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
(holding that, "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report").  

Finally, with respect to the Veteran's service-connected 
PTSD, both parties alleged in the Joint Motion that the 
Veteran was entitled to consideration of whether a higher or 
staged rating was warranted.  See Fenderson, 12 Vet. 
App. at 119.  Because the Court issued an Order in September 
2008 vacating and remanding the Board's August 2007 decision 
on the basis of the Joint Motion, and because the Board is 
bound by the Court's Order, on remand, the RO/AMC should 
schedule the Veteran for updated VA examinations which 
address the alleged deficiencies identified in the Joint 
Motion.

The RO/AMC also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for lumbar canal stenosis, 
bilateral hearing loss, and/or PTSD since 
his separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected lumbar canal stenosis.  A copy 
of the VA examination notice letter sent 
to the Veteran and a copy of the VA 
examination request should be included in 
the claims file.  The claims file must be 
provided to the examiner for review.  All 
appropriate testing should be conducted.  
The examiner(s) should be asked to 
determine whether the Veteran's service-
connected lumbar canal stenosis is 
manifested by any associated objective 
neurological abnormalities.

3.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected bilateral hearing loss.  A copy 
of the VA examination notice letter sent 
to the Veteran and a copy of the VA 
examination request should be included in 
the claims file.  The claims file must be 
provided to the examiner for review.  All 
appropriate testing, to include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The 
examiner(s) must describe fully the 
functional effects caused by the Veteran's 
service-connected bilateral hearing loss.

4.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected PTSD.  A copy of the VA 
examination notice letter sent to the 
Veteran and a copy of the VA examination 
request should be included in the claims 
file.  The claims file must be provided to 
the examiner for review.  All appropriate 
testing should be conducted.  The examiner 
should fully describe the objective 
findings pertaining to the veteran's PTSD 
and their effect on the veteran's 
functioning.  The examiner should also 
assign a Global Assessment of Functioning 
(GAF) score based on the veteran's 
service-connected PTSD and explain the 
meaning of the assigned score.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

